Citation Nr: 1760075	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  07-09 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a jaw disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  This case was previously before the Board in June 2010, March 2016, and May 2017.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service treatment records (STRs) document in-service hospitalization from January 1 to January 3, 1982 for "Multiple facial soft tissue trauma" following an assault by multiple assailants.  X-rays were obtained on January 1, 1982.  These x-rays revealed normal facial bones with no evidence of fracture; x-rays of the bilateral temporomandibular joint (TMJ) found no fractures, but noted that "On both the open and closed mouth views there is no change in the position of the head of the mandible bilaterally.  This may indicate poor patient compliance or [TMJ] dysfunction."  A January 2007 VA examination report noted that the Veteran was diagnosed with "bilateral (mild to moderate) TMJ dysfunction."  A July 2010 VA examination report found no demonstration of jaw disorders at clinical examination but noted "multiple historical episodes."

After the May 2017 remand, the Veteran had another VA examination in June 2017.  During that examination, the examiner found no evidence of a jaw condition.  The VA examiner opined that the Veteran's jaw condition was less likely than not related to his in-service assault.  The VA examiner noted the January 1982 bilateral TMJ x-ray reported no change in the position of the bilateral mandible heads and that this possibly indicated poor patient compliance or TMJ dysfunction.  The VA examiner commented that there was no evidence of a jaw condition on the current examination, so the examiner concluded that the Veteran must have not been complying at the time of the January 1982 x-rays.  However, the June 2017 VA examiner did not address the January 2007 VA examination report that diagnosed the Veteran with "bilateral (mild to moderate) TMJ dysfunction."  

While no jaw condition was shown during the most recent June 2017 VA examination, service connection can still be granted for a disability that resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  A new VA examination is necessary to determine if the Veteran had a jaw condition at any point during the appeal, and if so, whether it was etiologically related to active service, to include the Veteran's in-service assault.

Accordingly, the case is REMANDED for the following actions:

1. In accord with the provisions of 38 C.F.R. § 3.159(c)(1) (2017), make efforts to obtain all VA and private treatment records.

2. After the above has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed jaw condition, to include bilateral (mild to moderate) TMJ dysfunction, diagnosed in January 2007.  Prior to the examination the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  

The examiner is then requested to opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed jaw condition was caused by or etiologically related to the Veteran's active service, to include his in-service assault in January 1982.  This opinion must address the January 2007 VA examination report that diagnosed the Veteran with "bilateral (mild to moderate) TMJ dysfunction."  If there are any claimed disabilities for which a current diagnosis cannot be rendered, the examiner should so explain.  A complete rationale for each opinion must be provided.

3. After the completion of the instructions of the previous paragraphs, and any other development deemed necessary, furnish the Veteran and his representative with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

